Case 1:18-cr-00105-DLC Document 30 Filed 12/17/18 Page 1 of 4

Penelope S. Strong

PENELOPE STRONG LAW FIRl\/I
2517 Montana Ave.

Billings, MT. 59101

Tel: 406-839-9220

FaX: 406-839-9221

ATTORNEY FOR DEFENDANT '

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, )
) CR lS-lOS-BLG-DLC
Plaintiff, )
) MEMORANDUM IN
v. ) SUPPORT OF UN()PP()SED
) SECOND M()TION TO
) CONTINUE TRIAL
STETSON LEE HINEBAUCH )
)
Defendant. )
)

 

A. The Motion to Continue is Well-Taken and should be Granted.

Courts have recognized that illness, of either counsel, or a defendant, is a
sound basis to grant relief When a motion to continue a trial is filed. Thus, in
Unz`ted States v. Chrz`sty, 785 F. Supp. 2d 990, 996 (D.N.M.ZOll ), the District
Court held that failure to grant a continuance Would result in a miscarriage of
justice and Would deny Christy's counsel the reasonable time necessary for

effective preparation, given the recent debilitating illness of Christy's counsel and

l

Case 1:18-cr-00105-DLC Document 30 Filed 12/17/18 Page 2 of 4

various other factors. It concluded that the ends of justice Were served by the
continuance and outweighed the interests of the public and Christy in a speedy
trial. See 18 U.S.C. § 3161(h) (7) (A).

Furthermore, counsel must provide effective representation to her client, and
With her current health issues, she has had to undertake a reduced Worl< schedule.
This, in turn has impacted and Will impact trial preparation in this case, and it is
her duty to decide When and if, additional time is needed to prepare the criminal
defense, and to file for the appropriate relief. The request for an additional 45 days
is not unreasonable

Additionally, as defense counsel’s unsworn declaration states, additional
investigation to develop and to support the declared affirmative defense of
entrapment by estoppel, has been required. Defense counsel must ensure a
thorough investigation has been performed, so that her client can be assured of full
and fair representation

1. Prejudice to Defendant(s).

Moreover, defense counsel has been diligent, and at times, the physical
health of counsel cannot be ignored or overlooked. Thus, the request is not
frivolous. ln fact, to deny the motion Will severely prejudice Mr. Hinebauch, Whom
is constitutionally entitled to have his defense counsel have sufficient time to

prepare his case.

Case 1:18-cr-00105-DLC Document 30 Filed 12/17/18 Page 3 of 4

Finally, the defense states that this Motion and request for a continuance of
the trial and associated deadlines satisfies the test announced in Marquez. The
ends of justice will be served by a continuance and the ends of justice outweigh the
best interests of the public and Mr. Hinebauch in a speedy trial.

For purposes of the Speedy Trial Act, the Defendant represents that any
delay in setting this matter for trial is excluded under 18 U.S.C. § 3161(h).

The Defendant represents that under 18 U.S.C. § 3 l6l(h)(8)(A) and (B) the
ends of justice served by granting his request for a continuance outweigh the best
interests of the public and the defendant in a speedy trial. A continuance of at least
forty-five days is requested for the Defendant.

Dated this 17th day of December, 2018.

By /s/ Penelope S. Strong

Penelope S. Strong
Attorney for Defendant

Case 1:18-cr-00105-DLC Document 30 Filed 12/17/18 Page 4 of 4

STATEMENT ()F COMPLIANCE
l hereby certify that this Memorandum is in compliance with Local Rules.
The Memorandum is proportionately spaced, the body of the argument has a
Times New Roman typeface, 14-point size and contains less than 6,500 words.
DATED this 17th day of December, 2018.

By /s/ Penelope S. Strong
Penelope S. Strong
Attorney for Defendant

CERTIFICATE OF SERVICE

This is to certify that on the 17th day of December, 2018, a copy of the
foregoing document was served upon the individual or individuals whose names
and addresses appear below by Cl\/l/ECF filing:

Thomas Godfrey (Godfrey@usdoj.gov)
Assistant U.S. Attorney

U.S. Attorney’s Office

Counsel for the United States of America

By: /s/ Penelope S. Strong
Penelope S. Strong
Penelope Strong Law Firm
Attorney for Defendant

